United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West New York, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1593
Issued: November 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 31, 2007 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated December 22, 2006, which denied his occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of appellant’s claim.
ISSUE
The issue is whether appellant established that he sustained an occupational disease in the
performance of duty.
FACTUAL HISTORY
On March 15, 2004 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim alleging that he sustained osteoarthritis in both hands, posterior disc bulging at
C4-5 and mild spondylosis as a result of repetitive tasks, such as prolonged standing, casing,
climbing, twisting, and exposure to cold and dampness which aggravated his conditions. He first
became aware of his conditions on December 15, 2003. In a November 20, 2003 note,

Dr. Susan Fishbein, Board-certified in gastroentology, prescribed light duty based on severe
arthritis with back pain. A December 4, 2000 note from Dr. Ben Chouake diagnosed
osteoarthritis and opined that it may be due to the repetitive stresses of appellant’s work. On
April 20, 2004 the employing establishment controverted appellant’s claim based on his job
description. It contended that appellant was only outdoors for one hour out of his eight-hour
workday.
On April 8, 2004 the Office requested additional factual and medical information from
appellant. He submitted a factual statement and job description both dated March 17, 2004. A
February 12, 2004 magnetic resonance imaging scan revealed slight posterior disc bulging at the
C4-5 level.
In a January 12, 2004 examination, Dr Ramaiah Ganti diagnosed mild spondylosis. In a
February 5, 2004 electrodiagnostic testing report, Dr. Nalini Prasad, Board-certified in
neurology, concluded that appellant had mild radiculopathy. In a February 20, 2004 note,
Dr. Frederick Brandt, a rheumatologist, stated that appellant could not work from December 15,
2003 through March 1, 2004. In a March 19, 2004 note, he diagnosed appellant with cervical
radiculopathy caused by a bulging disc and opined that appellant’s employment probably
aggravated his condition. Dr. Brandt also stated that lifting heavy weights or doing repetitious
activities could cause or aggravate his diagnosis.
On June 4, 2004 the Office denied appellant’s claim finding that the medical evidence did
not provide an explanation as to how his work activities caused or aggravated his diagnosed
conditions.
On June 28, 2004 appellant requested reconsideration. In a June 17, 2004 letter,
Dr. Brandt diagnosed cervical radiculopathy and osteoarthritis. Dr. Brandt opined that
appellant’s “lifting of heavy weights and doing repetitious activities can cause or aggravate his
condition.” In a June 24, 2004 addendum, he opined that “it is more likely than not, that his
work exacerbated his condition.”
On September 30, 2004 the Office denied modification of appellant’s claim on the
grounds that the medical evidence did not establish a causal relationship between appellant’s
employment and his condition.
On December 17, 2004 appellant requested reconsideration. In a December 7, 2004
neurological examination report, Dr. Prasad diagnosed cervical disc bulge at C4-5 and cervical
radiculopathy. In a November 19, 2004 letter, Dr. Brandt opined that appellant’s symptoms were
aggravated by his work. Appellant submitted statements which discuss administrative actions by
the employing establishment regarding his work in December 2003.
On March 21, 2005 the Office denied modification of appellant’s claim.
On July 7, 2005 appellant requested reconsideration. An April 21, 2005 note from
Dr. Brandt was submitted in which he opined that if appellant resumed carrying heavy bags of
mail his disease would worsen. In an April 20, 2005 report, Dr. Prasad opined that appellant
could not work his regular job without restrictions. On September 6, 2006 appellant requested a
formal decision regarding the July 7, 2005 reconsideration request.
2

On December 22, 2006 the Office denied modification of the prior decision.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.1
The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.2
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the condition and employment.
Neither the fact that the condition became apparent during a period of employment, nor
employee’s belief that the condition was caused by or aggravated by employment conditions is
sufficient to establish causal relationship.3
ANALYSIS
Appellant alleged that the osteoarthritis in his hands, posterior disc bulge and mild
spondylosis are causally related to factors of his federal employment which began on
December 15, 2003. The Board finds that appellant has submitted insufficient medical evidence
to establish that his conditions were caused or aggravated by his federal employment.
The medical evidence establishes the presence of multiple conditions including
osteoarthritis, cervical radiculopathy, mild radiculopathy, cervical disc bulge and mild
spondylosis. The factual evidence identifies employment factors that are alleged to have caused
or contributed to the conditions. There is no dispute that appellant performed repetitive tasks
such as casing, climbing, twisting and pushing. There is also no dispute that appellant worked
outdoors for one of his eight work hours. The issue is whether the medical evidence establishes
that appellant’s employment activities were the proximate cause of appellant’s conditions.
The medical evidence is insufficient to establish that appellant’s job duties caused or
contributed to his diagnosed conditions. Dr. Chouake diagnosed osteoarthritis and opined that it
may be due to the repetitive stresses of appellant’s work but did not explain how appellant’s
duties could cause or contribute to the osteoarthritis. Dr. Prasad diagnosed appellant’s
conditions but did not provide any opinion on causal relationship. Dr. Brandt diagnosed cervical
1

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

2

Donald W. Wenzel, 56 ECAB ___ (Docket No. 05-146, issued March 17, 2005).

3

Alberta S. Williamson, 47 ECAB 569 (1996).

3

radiculopathy and opined that appellant’s employment probably aggravated his condition.
However, his opinion is not definite. The Board has held that medical opinions that are
speculative or equivocal in character are of diminished probative value.4 Dr. Brandt also opined
that appellant’s symptoms were aggravated by his work. While he concluded that appellant’s
symptoms were aggravated by his work, he failed to address the causal relationship between the
two. To establish causal relationship, appellant must submit a physician’s report in which the
physician reviews the employment factors identified by appellant as causing his condition and,
taking these factors into consideration as well as findings upon examination, explain how
physiologically the employment injury caused or aggravated the diagnosed conditions and
present medical rationale in support of his or her opinion.5 It is not enough to state that
appellant’s work is related to his conditions, the medical opinion must present a medical
rationale in support to establish that appellant’s specific work duties are causally related to his
diagnosed condition.
The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 No such opinion has been submitted. Appellant has failed to submit medical
evidence to establish causal relationship and, therefore, has failed to discharge his burden of
proof to establish that he sustained a condition due to factors of his federal employment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

4

Kathy A. Kelley, 55 ECAB 206 (2004).

5

Calvin E. King, 51 ECAB 394 (2000).

6

Donald W. Wenzel, 56 ECAB ___ (Docket No. 05-146, issued March 17, 2005).

4

ORDER
IT IS HEREBY ORDERED THAT the December 22, 2006 decision of the Office of
Workers Compensation Programs is affirmed.
Issued: November 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

